Title: To James Madison from Robert R. Livingston, 17 November 1804
From: Livingston, Robert R.
To: Madison, James


Private
Dear SirParis 17th Novr 1804
Circumstances have prevented my availing myself of your kindness, in permitting me to retire: before this. The peculiar State of our money transactions, the critical Situation of Europe & of our own affairs with Spain, made me think it Essential to remain here till my place could be Supplied, & the rather as Mr Graham the only man in whom I had Sufficient confidence to leave our business with, could not be prevailed upon to accept my offer to make him charge des affaires. The aversion that the Americans have to Mr S——, & indeed the little respect in which he is held by the officers of this Government, made it impossible to put them into his hands, had he even been otherwise qualified for So important a charge. Unfortunately your letter announcing the appointment of Genl Armstrong did not reach me till about the end of August, at which time Mrs Livingston was too ill to undertake a journey to Bordeaux—Could I have made arrangements to go, but as I was very uncertain when he would arrive, & I had at all events determined upon not undertaking an Autumnal voyage which the weak State of the health of Mrs Livingston & my son in law would have made very imprudent—I resolved to await the arrival of Armstrong & the rather as I expected from what I heard from Spain that you would require my Services here. Early in October, I heard that Mr Monroe was coming here in his way to Spain, it was my duty to wait his arrival, & give him all the information in my power, as well as to promote his views here [as he could not act but thro an accredited minister]: After conferring with him & Genl Armstrong it was my intention to have proceeded to Italy where I propose to Spend the winter, & return here in March, But I have not [yet] been able to get away, as my Successor is not yet recognized, having unfortunately arrived a day after the last audience, tho’ I hope he will be to morrow, as another audience is expected. As my letter was not according to the new form, I believed that I Should have been permitted to go away without taking leave, in which case I Should have gone three weeks ago, But the Emperor has been pleased as a mark of particular favor to receive me upon the footing of an accredited Minister, & to permit me three weeks ago to present Mr Monroe: he was So polite upon the occasion as to ask me, why I went away? & to add that he was very Sorry that I would not Stay &c. Upon the arrival of Genl Armstrong, I presented him to the Minister, & requested that he might be received to do business at least informally before his presentation, the Minister Said that this was impossible, but that he hoped he would be presented the next Sunday. I then asked as my letters were out of form, whether I could not go without taking leave, as the Season was far advanced, Indeed I had expressed this Idea in a note I wrote him announcing Genl Armstrong’s arrival, he told me that he would consult the Emperor, & afterwards wrote me a note informing me that as the error in the direction of my letter was only owing to the distance of my Government, the Emperor would receive it & give me an audience of leave.
Thus I am tied here till my Successor is received, & indeed till then my Stay will be necessary, tho’ very inconvenient to me as Passports, prisoners & Ship business require daily the attention of an accredited Minister—Immediately after which I Shall Set my face towards Rome & Naples, & Shall think myself honoured by your commands while in Europe.
Here every thing that resemble the old Court is eagerly Sought after & imitated, & we are So hedged in with forms, that are not yet well understood, that we are all Somewhat at a loss how to act. But we have a grand-Master of the Ceremonies grand introductors & grand & petit Chamberlains in Such numbers that it must be our own fault if we are not instructed, the Princes & princesses have not yet received the Corps Diplomatique except the Princess Caroline (that is Madame Murat) we were presented there last week in the following form—The whole Corps met at her house, were received according to our grades: the ambassadors at the foot of the Stairs, the Ministers at the first hall door by two Gentn. Ushers who presented us to the Grand Chamberlain: we were then called Separately one after the other into the princess’s cabinet, to which we were conducted by the master of the Ceremonies, & were received at the door by the Dame d’honneur. We were instructed to make one bow at entering to the princess (who Stood at the head of the room backed by her ladies in waiting[)]; a Second as we approached & a third when we came up to her, where we made a Set Speech to which She replied & after a Short conversation, upon her bowing her head we retired backwards repeating our bows. The Same ceremony is to be repeated with the other branches of the family when they have fixed a day. So much for Ceremonies of which I hope Soon to be happily rid, tho’ not perfectly as I Shall have Some bows to make in Italy; I Shall however escape the honor of kissing the Slipper, as the Pope will pass me on the road, for I Shall not wait for the coronation, tho’ the Minister has informed me that after the presentation of my letter of recall during my Stay in France, I Shall be treated upon the footing of a Minister in respect to all public honors. But this would only put me to great additional expence & I hardly think it worth while to lay out 100 Guineas for Court dresses for my wife & daughter which will not be worth a farthing the day after, for a new & very rich costume is now established for the Ladies. This would be paying too dear for my whistle, besides that every moment is precious as I must be here in March. Mr Monroe who is now here will doubtless give you information of all that relates to the business of Florida Since his arrival, because from that period, I have only acted as he wished. I have informed you in my public letters that unwearied pains had been taken by Mr Gravina on the Subject of West Florida, of the note that has been written to him, & of the means I had used to prevent this Court from entering into engagements that might render them parties. I am well assured that the answer actually given to Gravina is only general & binds them to nothing. I had proceeded to delay any answer to my note till I procure such as I wished and to act out of doors but could not do it with full effect because the court were not yet assembled in town and I had not been presented to the princes (the aid of one of) which I counted upon.
I put a translation of your Note into Mr Marbois’s hands who promised to converse on the Subject with the Arch treasurer with whom, after the business was broke I meant to Speak. I did not chuse that it Should go into any other hands till I Saw the disposition of the Court relative to this business: as I did not wish to shew Mr. Talleyrand our strongest ground till I saw that he was disposed to fight our battles and I would have wished to keep out of view for the present moment our great extent to the west because I feared it would increase their regret at having sold[,] their pity for Spain in her present distress and their difficulty in bringing her to cede on the east when they saw that our right extended to what She never will willingly cede on the East. Mr Monroe did not See this matter exactly as I did & at his request I withdrew the translation of your note which he Sent in with a letter to Mr Talleyrand in which he enters very fully on the Subject as he could not act here officially, I enclosed his letters in a note to Mr Talleyrand claiming his promise heretofore made me to aid Mr Monroe’s negotiation; they refused his visit at the Minister’s levee of the ambassadors which rendered my interference in transmitting the note necessary. These he will doubtless Send you. No answer has yet been received to them & Mr hauterive told me yesterday that as the Subject is important they must make a report on it to the Emperor. Mr Monroe will I presume wait for this answer before his departure—the impossibility of his acting here without the intervention of an accredited Minister, has also operated upon my Stay till Genl Armstrong’s introduction which will I hope be to morrow—they have promised me the Strictest injunctions upon their West-India privateers, which the Minister of the Marine has been directed to draw up & give me, but which from Some negligence on his part I have not yet received. I am Sorry to tell you that another business which I considered as absolutely concluded because Marbois, Decrès & Talleyrand, all assured me that it was & would meet with no difficulty: unfortunately however, the Emperor himself has received impressions from St Domingo that our Consul there encouraged the blacks & has heretofore determined, for the present, at least, to disagree in Sentiment with his Ministers, So that I fear we must relinquish the hope that I had held out.
I have this moment received notice that the Emperor will give me a private audience to morrow morning at ten o’clock, at which time also, Genl Armstrong will be received, at least So I conclude as I have just forwarded to him a letter from the Grand-Master of Ceremonies. I have the honor to be Dear Sir With the most respectful attachment
Robt R Livingston
